DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2021 has been entered.
 
Withdrawn Rejections:
Applicant's amendments and arguments filed on 09/28/2021 together with the examiner’s amendment are sufficient to overcome all previous rejection and or objections.  All rejection and/or objection are herein withdrawn.
 Claims 1-2, 4-6, 8-17, 19-23 are pending, claims 1-2, 4-6, 8 are under examination.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with 
Grace Yin-Ping Lee on 11/03/2021.

The application has been amended as follows:
Claim 1, line 9, replace “and/or” by ---or---.
	Line 10, replace “at least” by ---one or more---

Claim 6, line 1-2, replace “the composition comprises a rheofluidizing agent” by ---the rheofluidizing agent is present in the composition---.

Claim 8, line 1-2, replace “the composition comprises at least another anticancer agent” by ---the one or more therapeutic agents are---.
Line 7, after “and paclitaxel”, insert ---, wherein the one or more therapeutic agent are different from the anticancer agent---.

Claims 9-17, 19-23, cancel claims 9-17 and 19-23.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: There is no sufficient teaching in the art of record the narrowed scope of claims reciting consisting of. Since there is no other outstanding issue remaining, claims 1-2, 4-6, 8 are allowable.


Conclusion
Claims 1-2, 4-6, 8 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JIANFENG SONG/           Primary Examiner, Art Unit 1613